81 F.3d 514
GERALD M. MOORE AND SON, INCORPORATED, Plaintiff-Appellee,v.Joseph S. DREWRY, Jr., Defendant-Appellant,andDrewry and Associates, Incorporated, Defendant.
No. 94-2024.
United States Court of Appeals,Fourth Circuit.
Argued April 3, 1995.Decided April 22, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   Tommy E. Miller, Magistrate Judge.  (CA-93-1118-N)
ARGUED:  Brian Nelson Casey, Taylor & Walker, P.C., Norfolk, Virginia, for Appellant.   John Stephen Wilson, Willcox & Savage, P.C., Norfolk, Virginia, for Appellee.   ON BRIEF:  Walter D. Kelly, Jr., Willcox & Savage, P.C., Norfolk, Virginia, for Appellee.
Before MURNAGHAN, WILLIAMS, and MOTZ, Circuit Judges.
Reversed by published opinion.   Judge MURNAGHAN wrote the opinion, in which Judge WILLIAMS and Judge MOTZ joined.
OPINION
MURNAGHAN, Circuit Judge.


1
Joseph S. Drewry, Jr.  (Drewry) was president of Drewry and Associates, Inc.  (D & A), which entered a contract with Gerald M. Moore & Son, Inc.   One question presented was whether Drewry, as president of D & A and the engineer who performed the work called for, was liable for the purely economic losses resulting from the negligent performance of the contract.


2
The question was certified to the Supreme Court of Virginia which held that "in the absence of privity, a person cannot be held liable for economic loss damages caused by his negligent performance of a contract."   Hence "the certified question was answered in the negative."


3
Accordingly, the opinion holding Drewry individually liable under the economic loss doctrine is


4
REVERSED.